Citation Nr: 1617859	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-00 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for generalized anxiety and depressive disorders.
 
2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2014, the Board remanded the issues for further development.  For the reasons explained below, further development remains necessary.  This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

As noted by the Board in August 2014, entitlement to TDIU is for consideration in any request for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the issue of entitlement to TDIU was previously denied in a March 2010 rating decision and reconsideration of this determination was denied in August 2010, the issue has clearly been raised again by the opinion of the March 2012 VA psychiatric evaluator that the Veteran is currently unemployable due to his service-connected psychiatric disorder.  Consequently, the issue of TDIU has been re-raised and must be considered on remand.

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  

REMAND

In the August 2014 remand, the Board remanded the issue of entitlement to a higher initial rating for generalized anxiety and depressive disorders for a new VA examination in order to assess the current level of severity and to determine the symptoms associated with the service-connected psychiatric disorders and nonservice-connected psychiatric disorders.  After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this appeal must be remanded for further development for the following reasons.  
First, on the VA psychiatric examination in December 2014, the examiner, per the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V), provided the diagnoses of all the Veteran's psychiatric disorders and the symptoms associated with both the service-connected psychiatric disorders and nonservice-connected psychiatric disorders.  However, effective March 19, 2015, VA adopted an interim rule as a final rule which among other changes replaced outdated references with references to the DSM-V.  The rulemaking amended provisions of the Code of Federal Regulations, to include 38 C.F.R. 4.125.  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims were subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 14308 (March 19, 2015).  

In the instant case, while the issues were recertified to the Board in the August 2015 Form 8 Certification of Appeal, the claim was pending before the Board prior to August 4, 2014.  The Veteran perfected his appeal in December 2009, the Form 8 Certification of Appeal was dated in May 2011, and the Board remanded the issue for further development in August 2014.  Here, therefore, the criteria that must be used are those at DSM-IV, not the DSM-V.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Second, subsequent to the December 2014 VA examination, VA treatment records in January 2015 show that the Veteran's psychological problems were not under control.  He will still having depression due to abnormal thoughts, and psychiatrists were adjusting his medications.  In August 2015, the Veteran's representative stated that the Veteran continued to have suicidal thoughts even though he had not reported such on his most recent examination, nor did he clearly describe panic attacks.  Thus, the evidence suggests a material change regarding the service-connected psychiatric disorder since the Veteran was last examined in December 2014, and accordingly a reexamination is warranted under 38 C.F.R. § 3.327.  Further, the Veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Also, the Veteran's TDIU claim is inextricably intertwined with his pending claim for an initial higher rating for generalized anxiety and depressive disorders.  Thus, consideration of his TDIU claim must be deferred pending the resolution of the pending initial increased rating claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, and prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, obtain copies of any pertinent records, and add them to the claims file.  Associate with the file any outstanding VA treatment records from May 2015 to the present.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Issue the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the TDIU claim on appeal.  

3.  Then, schedule the Veteran for a VA psychiatric examination with an appropriate psychiatrist or psychologist to determine the current severity of his service-connected generalized anxiety and depressive disorders.  The claims folder must be made available to the examiner.  The examiner is asked to do the following: 

a.) Identify all current manifestations of the service-connected disorder generalized anxiety and depressive disorders.  The examiner should opine on the current degree of occupational and social functioning associated with this disorder.  The DSM-IV criteria must be applied in evaluating the generalized anxiety and depressive disorders.  A Global Assessment of Functioning score with an explanation of the significance of the score assigned must be included.  

b.) To the extent possible, based on the DSM-IV criteria, clearly distinguish between the symptoms (and related impairment) associated with the Veteran's service-connected generalized anxiety and depressive disorders and those due to the nonservice-connected psychiatric disorders.  The examiner should cite to the record (as deemed appropriate) in support of any division of symptoms.  If certain symptomatology cannot be dissociated from one disorder or another, it should be specified.

A full rationale must be provided for all stated medical opinions.  If the examiner is not able to provide an opinion, he or she should explain why.

4. Then, readjudicate the issues remaining on appeal-as are listed on the title page of this Remand.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2015).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  


